DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 11/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. (U.S. Patent Application Publication 2015/0322575, hereafter Schlosser ‘575) in view of Roth et al. (U.S. Patent Application Publication 2015/0225856, hereafter Roth ‘856).
	Claims 1-2: Schlosser ‘575 teaches an aqueous pretreatment composition for treating metal surfaces (abstract, claim 1) comprising:
	water (abstract, claim 1, [0056]);
	a trivalent chromium salt (abstract, claim 1, [0023]);
	a polymer system comprising a polymer having a plurality of carboxylic functional groups (abstract, [0031]);
	an organosilane (abstract, claim 1, [0025]); and
	an organopolyphosphonic acid (abstract, claim 1, [0026]).
	Schlosser ‘575 further teaches that the trivalent chromium salt can be chromium (III) nitrate ([0023]) and the composition can be a passivation composition (abstract).

	With respect to claim 1, Schlosser ‘575 does not explicitly teach that the trivalent chromium salt has the formula Cr(H-xPO4)3, where x is 1.5 or 2. With respect to claim 2, Schlosser ‘575 does not explicitly teach that x is 2.
	Roth ‘856 teaches an aqueous passivation composition for metal surfaces (abstract, [0002]) comprising a trivalent chromium salt ([0025]). Roth ‘856 teaches that chromium (III) dihydrogen phosphate (which has the chemical formula Cr(H-2PO4)3) and chromium (III) nitrate are functional equivalents for the trivalent chromium salt ([0025]). Both Roth ‘856 and Schlosser ‘575 teach aqueous passivation compositions for metal surfaces (‘575, abstract, claim 1; ‘856, abstract, [0002]) comprising a trivalent chromium salt (‘575, abstract, claim 1, [0023]; ‘856, [0025]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chromium (III) dihydrogen phosphate taught by Roth ‘856 for the chromium (III) nitrate used in the composition taught by Schlosser ‘575 because chromium (III) dihydrogen phosphate and chromium (III) nitrate are functional equivalents for the trivalent chromium salt in an aqueous passivation composition for metal surfaces, as taught by Roth ‘856.

	Claim 3: Schlosser ‘575 teaches that the polymer system can comprise polyacrylic acid (abstract, [0031]), which is a carboxylate functional polymer.
Claim 4: Schlosser ‘575 teaches that the polymer system can comprise polyacrylic acid homopolymer (abstract, [0031]).
Claim 10: Schlosser ‘575 teaches that the organosilane can be an aminopropyltriethoxy silane ([0025]).
Claim 11: Schlosser ‘575 teaches that the organopolyphosphonic acid can be a bisphobonic acid ([0026]).
Claim 12: Schlosser ‘575 teaches that the organopolyphosphonic acid can be etidronic acid ([0026]).
Claim 13: Schlosser ‘575 teaches that the organopolyphosphonic acid can have the same formula as the claimed Formula I ([0028]).
Claim 14: Schlosser ‘575 teaches that the organopolyphosphonic acid can have the same formula as the claimed Formula II ([0029], [0030]).
Claim 15: Schlosser ‘575 teaches that the composition can further comprise a thickener ([0032]).
Claim 16: Schlosser ‘575 teaches that the composition can further comprise a fluorosurfactant ([0032]).

Claim 17: Schlosser ‘575 teaches that the composition can have a halide ion concentration of less than 200 ppm ([0024]) and a pH of about 3.0 ([0037]).
With respect to claim 17, Schlosser ‘575 does not explicitly teach that the composition is halide ion free. However, the claimed halide ion concentration is obvious over the halide ion concentration taught by Schlosser ‘575 because they overlap. See MPEP 2144.05.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. ‘575 in view of Roth et al. ‘856 as applied to claim 1 above, and further in view of Schade et al. (U.S. Patent Application Publication 2013/0115470, hereafter Schade ‘470).
The modified teachings of Schlosser ‘575 teach the limitations of claim 1, as discussed above. Schlosser ‘575 further teaches that the polymer comprising a plurality of carboxyl functional groups can be polyacrylic acid ([0031]).

With respect to claim 5, the modified teachings of Schlosser ‘575 do not explicitly teach that the polymer system comprises acrylic acid combined with at least one additional moiety. 
With respect to claim 6, the modified teachings of Schlosser ‘575 do not explicitly teach that the at least one additional moiety is selected from the claimed group.
Schade ‘470 teaches an aqueous passivation composition for metal surfaces (abstract) comprising a polymer system having a plurality of carboxylic functional groups ([0119]). Schade ‘470 teaches that polyacrylic acid and copolymers of acrylic acid with maleic acid are functional equivalents for the purposes of being the polymer system having carboxylic functional groups ([0119]). Both Schade ‘470 and Schlosser ‘575 teach aqueous passivation composition for metal surfaces (‘575, abstract, claim 1; ‘470, abstract) comprising a polymer system having a plurality of carboxylic functional groups (‘575, abstract, [0031]; ‘470, [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the copolymer of acrylic acid with maleic acid taught by Schade ‘470 for the polyacrylic acid used in the composition taught by the modified teachings of Schlosser ‘575 because polyacrylic acid and copolymers of acrylic acid with maleic acid are functional equivalents for the purposes of being the polymer system having carboxylic functional groups in an aqueous passivation composition for metal surfaces, as taught by Schade ‘470.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. ‘575 in view of Roth et al. ‘856 as applied to claim 1 above, and further in view of Rivera et al. (U.S. Patent Application Publication 2011/0293841, hereafter Rivera ‘841).
Claim 7: The modified teachings of Schlosser ‘575 teach the limitations of claim 1. Schlosser ‘575 further teaches that the polymer system comprises a polymer having carboxylic functional groups ([0031]).

With respect to claim 7, the modified teachings of Schlosser ‘575 do not explicitly teach that the polymer system is a polymer blend having a second polymer having hydroxyl groups.
Rivera ‘841 teaches an aqueous passivation composition for metal surfaces (abstract) comprising a trivalent chromium salt (abstract, [0006]) and a polymer system comprising a polymer having carboxylic functional groups (abstract, [0004]). Rivera ‘841 teaches that the polymer system can be a mixture further comprising a second polymer having hydroxyl groups (abstract, [0004]). Rivera ‘841 teaches that this polymer system comprising a polymer having carboxylic functional groups and a polymer having hydroxyl groups provides excellent paint adhesion on metal surfaces ([0010]). Both Rivera ‘841 and Schlosser ‘575 teach aqueous passivation composition for metal surfaces (‘575, abstract, claim 1; ‘841, abstract) comprising a trivalent chromium salt (‘575, abstract, claim 1, [0023]; ‘841, abstract, [0006]) and a polymer system comprising a polymer having carboxylic functional groups (‘575, abstract, [0031]; ‘841, abstract, [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second polymer having hydroxyl groups taught by Rivera ‘841 to the polymer system in the composition taught by the modified teachings of Schlosser ‘575 because this polymer system comprising a polymer having carboxylic functional groups and a polymer having hydroxyl groups provides excellent paint adhesion on metal surfaces, as taught by Rivera ‘841.

Claim 8: Schlosser ‘575 teaches that the polymer having carboxylic functional groups can be polyacrylic acid ([0031]).

With respect to claim 8, the modified teachings of Schlosser ‘575 do not explicitly teach that the second polymer comprises a polyvinyl alcohol.
Rivera ‘841 teaches an aqueous passivation composition for metal surfaces (abstract) comprising a trivalent chromium salt (abstract, [0006]) and a polymer system comprising a polymer having carboxylic functional groups and a polymer having hydroxyl groups (abstract, [0004]). Rivera ‘841 teaches that the polymer having hydroxyl groups can be polyvinyl alcohol ([0025], claim 8). Both Rivera ‘841 and Schlosser ‘575 teach aqueous passivation composition for metal surfaces (‘575, abstract, claim 1; ‘841, abstract) comprising a trivalent chromium salt (‘575, abstract, claim 1, [0023]; ‘841, abstract, [0006]) and a polymer system comprising a polymer having carboxylic functional groups (‘575, abstract, [0031]; ‘841, abstract, [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyvinyl alcohol taught by Rivera ‘841 as the polymer having hydroxyl functional groups in the composition taught by the modified teachings of Schlosser ‘575 because it would have been the selection of a known material based on its suitability for the intended purpose of being the polymer having hydroxyl groups in a polymer system for an aqueous passivation composition. See MPEP 2144.07.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. ‘575 in view of Roth et al. ‘856 and Rivera et al. ‘841 as applied to claim 7 above, and further in view of Jones et al. (U.S. Patent 5,804,652, hereafter Jones ‘652).
The modified teachings of Schlosser ‘575 teach the limitations of claim 7, as discussed above. With respect to claim 9, they do not explicitly teach that the ratio of carboxylic functional groups to hydroxyl functional groups is from about 0.3:1 to about 3.5:1.
Jones ‘652 teaches an aqueous pretreatment composition for pretreating metal surfaces (abstract, col 3 ln 5-23), comprising a polymer system comprising a first polymer having carboxylic groups and a second polymer having hydroxyl groups (abstract, col 3 ln 5-23). Jones ‘652 teaches that the ratio of carboxylic groups to hydroxyl groups can be 0.3:1 to 3.5:1 (col 3 ln 5-23). Jones ‘652 teaches that this provides an operable ratio of the two polymers (col 6 ln 42-56). Both Jones ‘652 and Schlosser ‘575 teach aqueous pretreatment compositions for pretreating metal surfaces (‘575, abstract, claim 1; ‘652, abstract, col 3 ln 5-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of carboxylic groups to hydroxyl groups of 0.3:1 to 3.5:1 taught by Jones ‘652 as the ratio in the composition taught by the modified teachings of Schlosser ‘575 because it provides an operable ratio of the two polymers, as taught by Jones ‘652.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713